Case: 20-51402   Doc# 1   Filed: 09/21/20   Entered: 09/21/20 14:50:32   Page 1 of 13
Case: 20-51402   Doc# 1   Filed: 09/21/20   Entered: 09/21/20 14:50:32   Page 2 of 13
Case: 20-51402   Doc# 1   Filed: 09/21/20   Entered: 09/21/20 14:50:32   Page 3 of 13
Case: 20-51402   Doc# 1   Filed: 09/21/20   Entered: 09/21/20 14:50:32   Page 4 of 13
Debtor      Sizzler USA Finance, Inc.                                                  Case number   (if known) ______________
             Name



 1s. Signature of attorney         X /s/ Jeannie Kim                                                   Date      09/21/2020
                                        Signature of attorney for debtor                                         MM/DD /YYYY



                                        Jeannie Kim
                                        Printed name
                                        Sheppard, Mullin, Richter & Hampton, LLP
                                        Firm name
                                        Four Embarcadero Center                                                 17th Floor
                                        Number            Street
                                        San Francisco                                                  CA
                                                                                                       ----- 94111
                                        City                                                            State           ZIP Code

                                        (415) 434-9100                                                  jekim@sheppardmullin.com
                                        Contact phone                                                   Email address



                                        270713                                                          CA
                                        ---------------------
                                        Bar number                                                       State




 Official Form 201                      Voluntary Petition for Non-Individuals Filing for Bankruptcy                               page 5

         Case: 20-51402       Doc# 1           Filed: 09/21/20             Entered: 09/21/20 14:50:32American
                                                                                                          Page       5Inc.of 13
                                                                                                              LegalNet,
                                                                                                     www.FonnsWorlcFlow.com
Case: 20-51402   Doc# 1   Filed: 09/21/20   Entered: 09/21/20 14:50:32   Page 6 of 13
Case: 20-51402   Doc# 1   Filed: 09/21/20   Entered: 09/21/20 14:50:32   Page 7 of 13
Case: 20-51402   Doc# 1   Filed: 09/21/20   Entered: 09/21/20 14:50:32   Page 8 of 13
                   21




Case: 20-51402   Doc# 1   Filed: 09/21/20   Entered: 09/21/20 14:50:32   Page 9 of 13
Case: 20-51402   Doc# 1   Filed: 09/21/20 Entered: 09/21/20 14:50:32   Page 10 of
                                        13
Case: 20-51402   Doc# 1   Filed: 09/21/20 Entered: 09/21/20 14:50:32   Page 11 of
                                        13
Case: 20-51402   Doc# 1   Filed: 09/21/20 Entered: 09/21/20 14:50:32   Page 12 of
                                        13
Case: 20-51402   Doc# 1   Filed: 09/21/20 Entered: 09/21/20 14:50:32   Page 13 of
                                        13
